Case 3:18-bk-00800-JAF Doc 1250 Filed 06/23/20 Page1of1

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

 

 

 

 

 

 

 

 

In re
GEA SEASIDE INVESTMENT, INC. Case No. 3:18-bk-00800-JAF
Debtor-in- Possession. Chapter 11
Admitted Into Evidenee
{
JUN 23 2020
DEBTOR’S EXHIBIT LIST
Ray Readdick
With or
Exh. # Document Description Date Identified | Date Admitted Without
Pa Objection
1 Fourth Amended Plan of {6/23/2020 6/23/2020
Reorganization dated May V u/ OD
19, 2020
(Doc. 1157)
ce <a
2 Order Finding 11 U.S.C. § \Y6/23/2020 6/23/2020
1129(a) Requirements Met
with Exception of 11]
ULS.C. §§ 1129(a)(8), (11)
(Doc. 840)
3 Amended Ballot 6/23/2020 6/23/2020
Tabulation
(Doc. 1247)
- -
4 Amended Confirmation NN 6/23/2020 6/23/2020
Affidavit
(Doc. 1248)
Y

 

 

 

 

 

 

 

 

 
